Case 2:20-cv-09709-SB-SK Document 26 Filed 03/17/21 Page 1 of 2 Page ID #:940




  1 KING, HOLMES, PATERNO & SORIANO, LLP
    HOWARD E. KING, ESQ., STATE BAR NO. 77012
  2 TEPHEN D. ROTHSCHILD, ESQ., STATE BAR NO. 132514
    S
    SROTHSCHILD@KHPSLAW.COM
  3 1900 AVENUE OF THE STARS, TWENTY-FIFTH FLOOR
    LOS ANGELES, CALIFORNIA 90067-4506
  4 ELEPHONE: (310) 282-8989
    T
    FACSIMILE: (310) 282-8903
  5
      Attorneys for Plaintiff Jeffrey Scott
  6
  7
  8                                     UNITED STATES DISTRICT COURT
  9                  CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10
 11 JEFFREY SCOTT, an individual,                        CASE NO. 2:20-cv-09709 SB (SKx)
 12                        Plaintiff,                    PLAINTIFF’S OBJECTIONS TO
                                                         DEFENDANT’S REPLY BRIEF
 13             vs.                                      AND SUPPLEMENTAL REQUEST
                                                         FOR JUDICIAL NOTICE; AND
 14 THE WALT DISNEY COMPANY, a                           REQUEST THAT COURT ORDER
    Delaware corporation; and DOES 1                     DEFENDANT TO FILE A
 15 through 10, inclusive,                               COMPLIANT REPLY BRIEF OR
                                                         GRANT PLAINTIFF LEAVE TO
 16                        Defendant.                    FILE SUR-REPLY
 17                                                      Date: March 26, 2021
                                                         Time: 8:30 a.m.
 18                                                      Dept: 6C
 19                                                      Action Filed: October 22, 2020
 20
 21             Plaintiff Jeffrey Scott (“plaintiff”) hereby objects to the reply brief (the
 22 “Reply”) and supplemental request for judicial notice filed in support of defendant
 23 the Walt Disney Company’s (“defendant”) motion to dismiss plaintiff’s complaint,
 24 on the following grounds:
 25             1.         The Reply contains approximately 75 lines of single-spaced argument
 26 in its body and in footnotes for the purpose of evading this Court’s fifteen-page limit
 27 on reply briefs and, therefore, is three pages longer than the Court’s rules allow.
 28             2.         The Reply cites approximately forty new authorities that were not cited

      5395.060/1673774.1
          Case 2:20-cv-09709-SB-SK Document 26 Filed 03/17/21 Page 2 of 2 Page ID #:941




                1 in the memoranda in support of and in opposition to defendant’s motion, which were
                2 available to defendant before it filed its opening brief and most of which address the
                3 same issues that defendant argued in its opening brief.
                4             3.         Defendant’s supplemental request for judicial notice attaches material
                5 that was available to defendant when it filed the instant motion and raises questions
                6 of fact that go beyond the standing issues raised in defendant’s motion and beyond
                7 what is proper on a motion to dismiss.
                8             4.         Defendant’s supplemental request for judicial notice is improper
                9 because defendant alleges inferences from the documents attached thereto without
            10 any evidence as to the circumstances of their preparation or the matters addressed
            11 therein. See Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001) (“a court
            12 may not take judicial notice of a fact that is subject to reasonable dispute”) (internal
            13 quotation mark and circumstances omitted).
            14                Accordingly, Scott requests that the Court order defendant to refile its reply
            15 adhering to the Court’s page limits, without additional authorities that are not
            16 necessary to respond to Scott’s opposition, and without the supplemental request for
            17 judicial notice, or, in the alternative, that the Court continue the hearing on
            18 defendant’s motion to afford plaintiff the opportunity ten days from the Court’s
            19 order hereon to file a sur-reply of ten pages.
            20
            21 DATED:                    March 17, 2021         KING, HOLMES, PATERNO &
                                                                SORIANO, LLP
            22
            23
            24                                                  By:        /s/ Stephen D. Rothschild
            25                                                                     HOWARD E. KING
            26                                                                 STEPHEN D. ROTHSCHILD
                                                                Attorneys for Plaintiff Jeffrey Scott
            27
            28
KING, HOLMES,
 PATERNO &
SORIANO, LLP

                    5395.060/1673774.1                                2
